Order entered September 9, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-01724-CR
                                        No. 05-12-01731-CR
                                        No. 05-12-01732-CR

                                JERMAINE COTTON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F12-51603-W, F12-51604-W, F12-70036-W

                                             ORDER
       In our order of August 15, 2013, this Court noted that the trial court’s certifications of

appellant’s right to appeal in these cases are incomplete in that none of the boxes is checked on

the certifications. We ordered the trial court to file, within fifteen days, completed certifications

of appellant’s right to appeal that accurately reflect the trial court proceedings. To date, we have

not received the completed certifications, which the trial court is required by the rules of

appellate procedure to prepare.

        Accordingly, we ORDER the Honorable Tracy Holmes, Presiding Judge, 363rd Judicial

District Court, to file, within TEN DAYS of the date of this order, completed certifications of

appellant’s right to appeal that accurately reflect the trial court proceedings.
           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Tracy Holmes, Presiding Judge, 363rd Judicial District Court, and to counsel for all

parties.

                                                     /s/    DAVID EVANS
                                                            JUSTICE